J-A29021-18

                                 2019 PA Super 171

 COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
 HAL HARRIS,                                :
                                            :
                     Appellant              :   No. 206 EDA 2018

            Appeal from the Order Entered December 12, 2017
  In the Court of Common Pleas of Pike County Criminal Division at No(s):
                        CP-52-CR-0000246-2015


BEFORE:    OTT, J., DUBOW, J., and STEVENS*, P.J.E.

OPINION BY DUBOW, J.:                                     FILED MAY 29, 2019

      Appellant, Hal Harris, appeals from the Order entered December 12,

2017, which granted Appellant’s Petition for Expungement. Appellant seeks

additional relief not explicitly granted by the trial court. In addition, the trial

court has acknowledged certain errors and omissions from the relief initially

granted. Accordingly, we vacate the Order and remand with instructions.

      Following allegations of sexual abuse, police filed a Criminal Complaint

outlining sixty-nine charges against Appellant. Criminal Complaint, OTN No.

T-612580-3, 1/21/15.       At a Preliminary Hearing held in April 2015, the

magisterial district court dismissed three of those charges. Thereafter, the

Commonwealth filed an Information, charging Appellant with sixty-six counts.

Information, CR-246-2015, 6/29/15. In September 2017, trial commenced,

resulting in Appellant’s acquittal on all counts.




____________________________________
* Former Justice specially assigned to the Superior Court.
J-A29021-18



       On October 6, 2017, Appellant filed a Petition for Expungement. The

trial court granted expungement.               See Expungement Order, 12/12/17.

Shortly thereafter, Appellant filed a Motion for Reconsideration and two

supplements thereto, asserting several errors and/or omissions in the

Expungement        Order.       See     Motion    for   Reconsideration,   12/19/17;

Supplemental Motion (1), 1/10/18; Supplemental Motion (2), 1/11/18.

       Appellant timely appealed1 and filed a court-ordered Pa.R.A.P. 1925(b)

Statement. The court issued a responsive Opinion. Trial Ct. Op., 3/13/18.

       Appellant raises the following issues:

       1. Whether the trial court erred by not including and ordering
          expungement of three (3) felony charges that were dismissed
          at the Preliminary Hearing held at the Magisterial District
          Court[;]

       2. Whether the trial court erred by failing to list all sixty-six (66)
          criminal charges and summary offenses in the [Expungement
          Order] identically as they appeared on the charging
          document(s), as required by Pa.R.Crim.P. [790(C)(1)(g);]

       3. Whether the trial court erred by failing to list Pike County
          Correctional Facility (“PCCF”), Administrative Office of
          Pennsylvania Courts (“AOPC”), the numerous member
          agencies of Pike County Multi-Disciplinary Investigative Team
          (“MDIT”) including Children’s Advocacy Center, Safe Haven and
          the Pike County Child And Youth Services in the [Expungement
          Order] and directing the subject agencies to expunge and
          destroy all the records they maintained/controlled of the
          criminal charges, arrest and/or prosecution or both the arrest
          and prosecution of Appellant[;]

       4. Whether the trial court erred by improperly directing two (2)
          Magisterial District Court Judges by their personal names
____________________________________________


1 The court issued an Order denying Appellant’s Motion for Reconsideration
after Appellant filed a Notice of Appeal.

                                           -2-
J-A29021-18


        instead of by their proper respective court numbers to
        expunge/destroy the criminal records relating to the arrest
        and/or prosecution or both the arrest and prosecution of
        Appellant[;]

     5. Whether the trial court erred by failing to order/direct the
        agencies subject to the [Expungement Order] to “Expunge and
        Destroy” all official and unofficial arrest and other criminal
        records, files and documents involving Appellant as set forth in
        the “Blank Expungement Order 790” (Appendix 6) on AOPC’s
        website[;]

     6. Whether the trial court erred by failing to order the various law
        enforcement and law enforcement related agencies subject to
        the [Expungement Order] to DESTROY all fingerprints,
        photographs, photographic plates and DNA collected from
        Appellant in connection with the criminal charges, arrest and/or
        prosecution and/or both the arrest and prosecution of Appellant
        as set forth in the “Blank Expungement Order 790” on AOPC’s
        website[;]

     7. Whether the trial court erred by failing to order the agencies
        subject to the [Expungement Order] to file a sworn statement
        with PCC and serve a copy of the same on Appellant to certify
        that each respective agency had in fact complied with the
        mandates of the [Expungement Order;]

     8. Whether the trial court erred by failing to provide a deadline
        date that the various law enforcement and law enforcement
        related agencies subject to [Expungement Order] were
        required to comply with [Expungement Order;]

     9. Whether trial court erred and abused its discretion by 1) not
        timely responding to Appellant’s Motion For Reconsideration Of
        the [Expungement Order] 2) failing to issue a corrected Order
        Of Expungement and/or 3) not scheduling an emergency
        hearing, prior to the deadline date to appeal the [Expungement
        Order] (i.e. before January 11th, 2018), to hear and rule on
        Appellant’s Motion For Reconsideration O[f] The Order Of
        Expungement[; and]

   10. Whether the trial court erred by violating Appellant’s
       Constitutional Right to reputation set forth in Article 1 sections
       11 and 14 of the Pennsylvania Constitution.



                                    -3-
J-A29021-18



Appellant’s Br. at 3-6.

       “The decision to grant or deny a request for expungement of an arrest

record lies in the sound discretion of the trial judge, who must balance the

competing interests of the petitioner and the Commonwealth. We review the

decision of the trial court for an abuse of discretion.” Commonwealth v.

Hanna, 964 A.2d 923, 925 (Pa. Super. Ct. 2009) (quotation marks and

citation omitted).

       18 Pa.C.S. § 9122 governs expungement of criminal history record

information.2 Under this statute, a defendant acquitted of a crime “is generally

entitled to automatic expungement of the charges for which he was acquitted.”

Hanna, supra at 925 (citation omitted).

       In his first issue, Appellant contends the trial court erred by failing to

include in its Order specific reference to three charges against Appellant that

were dismissed at the Preliminary Hearing.       In support of this contention,

Appellant cites Pennsylvania Rule of Criminal Procedure 790, which provides

in relevant part that “every order for expungement shall include . . . the

specific charges, as they appear on the charging document, to be

expunged[.]” Pa.R.Crim.P. 790(C)(1)(g). According to Appellant, the court’s
____________________________________________


2 Criminal history record information is defined as: “[i]nformation collected by
criminal justice agencies concerning individuals, and arising from the initiation
of a criminal proceeding, consisting of identifiable descriptions, dates and
notations of arrests, indictments, informations or other formal criminal
charges and any dispositions arising therefrom. The term does not include
intelligence information, investigative information or treatment information,
including medical and psychological information, or information and records
specified in section 9104 (relating to scope).” 18 Pa.C.S. § 9102.

                                           -4-
J-A29021-18



failure to identify and expunge each of the charges filed against him renders

his relief incomplete. See Appellant’s Br. at 27.

       Section 9122 provides that a court may order “[c]riminal history record

information [to] be expunged.” 18 Pa.C.S. § 9122(a)(2). This information

includes “any dispositions arising” from the “initiation of a criminal

proceeding.” 18 Pa.C.S. § 9102.

       Here, the trial court’s Order includes language directing criminal justice

agencies to “expunge from their records the [c]riminal [h]istory [r]ecord

[i]nformation     for   [Appellant’s]   case[.]”   Expungement     Order    at   5

(unpaginated). The court has acknowledged that its Order does not identify

explicitly the three dismissed charges, but suggests its broad language

provides appropriate relief. Trial Ct. Op. at 3-4.

       We agree—the court’s language should be sufficient to ensure that

Appellant receives the relief to which he is entitled. Moreover, this language

comports with Section 9122. Nevertheless, as the court has acknowledged

certain errors that will require remand, on remand, the trial court shall include

explicit reference to each of the charges to be expunged, the disposition of

those charges, and the reason for expungement. Pa.R.Crim.P. 790(C)(1)(g),

(h), (i).

       In his second issue, Appellant contends the trial court erred in failing to

identify correctly each of the charges against him. Appellant’s Br. at 24-27,

27-30.      In response, the court has acknowledged two clerical errors in its

Order. Trial Ct. Op. at 4-6 (noting errors in its identification of Charges XXIV

                                        -5-
J-A29021-18



and XLVI). On remand, the court shall identify correctly each of the charges

to be expunged.

       In his third issue, Appellant contends the trial court erred in failing to

order all relevant criminal justice agencies to expunge his case from their

records.     See Appellant’s Br. at 31-41.        In response, the court has

acknowledged it failed to include the Pike County Correctional Facility (PCCF)

in its Expungement Order. On remand, the court shall include PCCF along

with all other criminal justice agencies in its order directing expungement of

the criminal history record information relevant to Appellant’s case.3

       In his fourth issue, Appellant contends the trial court erred when it

directed two magisterial district court judges, by personal name rather than

by district court number, to expunge Appellant’s case. Appellant’s Br. at 41-

43.    In response, the court suggests its identification of the presiding

magisterial judge was sufficient. See Trial Ct. Op. at 9.

       While we agree with the trial court that this language should be sufficient

to identify properly two criminal justice agencies in possession of information

relevant to Appellant’s case and serve upon them notice of expungement, the

court’s language is imprecise. Accordingly, on remand, the trial court shall

____________________________________________


3 As noted by the trial court, several agencies identified by Appellant as
members of the Pike County Multi-Disciplinary Investigative Team do not
constitute criminal justice agencies as defined by 18 Pa.C.S. § 9102.
Similarly, the Administrative Office of Pennsylvania Courts (AOPC) does not
constitute a criminal justice agency. See Appellant’s Br. at 31-32 (suggesting
AOPC should be included in an expungement order). Accordingly, on remand,
the trial court need not identify these agencies in its order.

                                           -6-
J-A29021-18



amend its identification of the relevant magisterial district courts, including

specific reference to each magisterial district number.

      In his fifth, sixth, and seventh issues, Appellant contends the trial court

failed to describe specific actions necessary to comply with its Expungement

Order. See Appellant’s Br. at 43-47.

      These claims are without merit. In accordance with Section 9122 and

Rule 790, the trial court properly ordered the expungement of criminal history

record information relevant to Appellant’s case. See Expungement Order at

5 (unpaginated). No further or more specific instructions are necessary.

      In his eighth issue, Appellant contends the trial court erred by failing to

direct compliance with its Expungement Order by a date certain. Appellant’s

Br. at 48. According to Appellant, a deadline for compliance would enable him

to verify that expungement has occurred in a timely manner. Id.

      Appellant cites no authority in support of his contention. As noted by

the trial court, Rule 790 does not require a court to impose a deadline for

compliance with an order directing expungement. See Trial Ct. Op. at 12;

Pa.R.Crim.P. 790(C)(1); see also 18 Pa.C.S. § 9122. Nevertheless, the trial

court maintains inherent authority to enforce timely compliance with its

directives.   Thus, on remand, the trial court shall consider imposing a

reasonable time period within which expungement shall occur.

      In his ninth issue, Appellant contends the court erred in failing to

address his Motion for Reconsideration, or the supplements thereto, in a

timely fashion. Appellant’s Br. at 48-49.

                                      -7-
J-A29021-18



        This claim is without merit. A motion for reconsideration appeals to the

court’s discretion. 42 Pa.C.S. § 5505; Pa.R.A.P. 1701(b)(3). Thus, the trial

court    was    under   no   obligation    to   address   Appellant’s   Motion   for

Reconsideration.

        In his tenth issue, Appellant contends that the trial court violated his

constitutional rights. Appellant’s Br. at 49-51. However, Appellant failed to

preserve this issue in his Pa.R.A.P. 1925(b) Statement. Accordingly, we deem

it waived. Pa.R.A.P. 1925(b)(4)(vii).

        Finally, also pending before this Court, Appellant has filed two

Applications for Relief.     Application for Relief, 12/3/18 (seeking to further

supplement the record); Application for Relief, 12/4/18 (requesting this case

be sealed and that this Court issue a modified order of expungement). In light

of our disposition, these Applications are denied.

        In conclusion, the trial court has acknowledged certain errors and

omissions in its Expungement Order. In addition, our review has identified

additional corrections to be made. Accordingly, we vacate the Expungement

Order and remand this matter with instructions. Upon remand, the trial court

shall issue a new expungement order in accordance with this Opinion.

        Application for Relief, filed 12/3/18, denied. Application for Relief, filed

12/4/18, denied.         Order vacated. Case remanded with instructions.

Jurisdiction relinquished.




                                          -8-
J-A29021-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/29/19




                          -9-